Citation Nr: 1810130	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  09-16 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  

These matters come before the Board of Veterans' Appeal (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

The claim of entitlement to TDIU was previously inferred by the Board in August 2012, based on the claim for increased evaluation for service-connected PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In August 2012, the Board remanded the claim of entitlement to service connection for diabetes mellitus and TDIU for further development, namely, to obtain updated treatment records, provide the Veteran with adequate VCAA notice, and schedule him for a VA examination.  

In September 2015, the Board remanded the claim again for further development, specifically, to verify the Veteran's mailing address, and to schedule him for VA examinations in connection with his claims. 

By an August 2017 rating decision, the RO granted service connection for diabetes mellitus.  The RO's grant of service connection is considered a full grant of the benefits on appeal.  As such, this issue is no longer before the Board for appellate consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning downstream issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017).




FINDING OF FACT

The Veteran failed to respond to all communication attempts by VA in order to schedule him for VA examinations in connection with this appeal; he did not report to his scheduled November 2016 examinations, and good cause for his failure to report has not been shown.


CONCLUSION OF LAW

Entitlement to a TDIU is denied as a matter of law.  38 C.F.R. § 3.655 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Subsequent to the Board's December 2015 remand, VA attempted to contact the Veteran in order to verify his address and schedule him for VA examinations to evaluate his service-connected disabilities to help obtain evidence necessary to evaluate whether a TDIU is warranted. 

VA sent various letters to all available addresses on file, which were all returned undeliverable.  In addition, VA called the Veteran and left him a message to return their call, called a family member who indicated that the Veteran's whereabouts were unknown, contacted his bank where he receives VA benefits to determine if he had any additional address on file, and contacted his representative with no success.  See e.g., October 2015 correspondence, March 2016 Report of General Information, June 2016 Fax, July 2016 Notification Letter, October 2016 correspondence, and February 2017 Report of General Information.  

Furthermore, in a February 2018 informal hearing presentation, the Veteran's representative confirmed that:


"A review of the evidentiary record revealed that, as mandated in the remand order, the AOJ made several attempts to verify the veteran's address and sent letters to the veteran in order to attempt to schedule examinations to address this issue.  The record further revealed that the veteran has not responded to any of these communications."

The purpose of the examinations requested in the Board's previous remand was to obtain information and evidence which may be dispositive of the appeal.  The Board finds that the Veteran's failure to cooperate by not updating his current address and phone number with VA, and not attending the requested VA examinations is without showing of good cause. 

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b).  Additionally, when a claimant fails to report for a scheduled medical examination, without good cause, a claim for an increase shall be denied without review of the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or death of an immediate family member.  See 38 C.F.R. § 3.655(a). 

The Board emphasizes that the duty to assist is a two-way street.  Due to his failure to attend or reschedule the requested VA examination, there is no further duty to provide any more VA examinations relating to this claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  


TDIU Claim

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 

As noted above, in this case, the TDIU claim on appeal is not the original claim for compensation as contemplated by the operative VA regulations.  The United States Court of Appeals for Veterans Claims (Court) has held that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The Court has held, however, that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q)(2017).  

The Board remanded the appeal for additional examinations were needed to help assess whether entitlement to a TDIU is warranted.  An examination request was made for November 2016.  The RO made various attempts to contact the Veteran to schedule him for a VA examination.  The Veteran has not provided any reason for failing to report for the examinations and has not responded to any method of communication attempted by VA.  

As such, the Board is satisfied that he received notice and failed to report to the scheduled VA examinations without good cause.  See 38 C.F.R. § 3.655.  Therefore, the TDIU claim on appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to a TDIU is denied as a matter of law.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


